ORMOND, J.
— The first .question to be considered is, whether the Court has jurisdiction. The established doctrine of this Court is, that equity will not interfere after a judgment at law, unless the party can impeach the justice of the judgment by facts, or on grounds of which lie could not have availed *23himself, or was prevented from doing so by fraud or accident, or the act of the opposite party, unmixed with negligence or fault on his part, French v. Garner, et al. 7th Porter, 549.
The ground alledged in the bill for not defending the suit at law is, that the plaintiffs in error were ignorant that the bill of exchange was the property of the Insurance Bank of Columbus, and had been purchased within the limits of this State by an agent of the Bank, and with its own notes placed here for that purpose. This ignorance of the facts is accounted for in the bill, by the statement that the plaintiffs in error were accommodation indorsers merely, and indorsed the bill to enable Hooker, the drawer, to raise money upon it. It cannot be presumed, in the absence of proof to the contrary, that he was not acquainted with the facts of the case ; and we must suppose that an inquiry of him would have resulted in giving them the necessary information. This was not only a want of that diligence which the law exacts, but must be considered as culpable negligence.
Nor was this ignorance of the facts of the case attributable to the Bank; indeed it is not so charged in the bill. It is true, it is stated, that the suit was brought in the name of one Beverly Chew for the use of one Hoxie, who, it is charged, had no interest in the bill; but if the suit had been brought by the Bank, it would have given them no information of the defence now relied on. The gravamen of the bill is not that the bill of exchange was the property of the Bank, but that the bill was pm-chased within this State by the Bank with its own funds placed there for that purpose. These facts the plaintiffs in error might have known previous to the judgment at law, or at least they do not show that they made any effort to ascertain from their principal or from any other source, whether there existed any defence to the bill which they had indorsed. The result is, in the language of this Court, in the case of Cullum v. Casey & Co., 1 Alabama Reports, 357, (new series,)— the plaintiffs must abide the consequence of a rule, which, although it may operate hardly in particular cases, the best interests of society requires should be inflexibly adhered to.
This view of the case dispenses with the necessity of examining the important and delicate question presented by the *24counsel for the plaintiffs in error; for, conceding that this position is correct, it would be a departure from the established principles of a court of equity to interfere and prohibit the collection of the money after a judgment at law. If the purchase of the bill, under the circumstances, was unauthorized by law, its value was realized by its sale, and, in foro conscieniise, it ought to be repaid to the Bank. No equity therefore arises from the mere fact that the act was unauthorized, nor would it be equitable or just that a court of equity should deprive the Bank of an advantage fairly obtained by it at law. The question therefore of the legality of the transaction does not enter into the decision of this case.
These views dispose of the cause, and the decree is affirmed, with costs.